MEMORANDUM**
Michael Lee McKelly, a California state prisoner, appeals pro se the dismissal of his 28 U.S.C. § 2254 petition as being duplicative. We have jurisdiction under 28 U.S.C. § 2253. We review de novo, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir. 1999), and we affirm.
The certificate of appealability was limited to whether the district court erred in refusing to consider McKelly’s claim regarding custody credits. However, McKelly has abandoned this issue by not addressing it in his briefs to this court.1 See Petrocelli v. Angelone, 248 F.3d 877, 880 n. 1 (9th Cir.2001).
Because McKelly presented his claim in a prior section 2254 petition, which is still pending in district court, we affirm the district court’s dismissal of the duplicative petition. See generally, 28 U.S.C. § 2244(b)(1).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. To the extent that McKelly raises additional arguments, we decline to consider them because they were not certified for appeal. See Hiivala v. Wood, 195 F.3d 1098, 1103 (9th Cir.1999) (per curiam).